Citation Nr: 9928111	
Decision Date: 09/29/99    Archive Date: 10/12/99

DOCKET NO.  97-29 267A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUE

Entitlement to compensation, under 38 U.S.C.A. § 1151, for 
residuals of partial quadriparesis, claimed to have resulted 
from medical procedures undertaken incident to coronary 
artery bypass graft surgery performed in a VA medical 
facility in June 1996.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Associate Counsel 




INTRODUCTION

Records in the claims file indicate that the veteran served 
on active duty with the United States Army from June 1943 to 
January 1946.  

This case comes before the Board of Veterans' Appeals (Board) 
from a May 1997 RO rating decision which denied the veteran's 
claim for compensation, under 38 U.S.C.A. § 1151, for 
quadriparesis.


FINDING OF FACT

The development of partial quadriparesis, following the CABG 
surgery performed in a VA medical facility in June 1996, was 
not an intended result of the treatment the veteran was 
undergoing, it was not the result of his own willful 
misconduct or failure to follow instructions, and there is at 
least a reasonable doubt as to whether it developed as a 
result of, as opposed to simply coincidental with, the VA 
hospitalization, or medical or surgical treatment.


CONCLUSION OF LAW

Granting the veteran the benefit of the doubt, the criteria 
for an award of benefits under 38 U.S.C.A. § 1151, for the 
current residuals of partial quadriparesis incurred during 
the course of coronary artery bypass graft surgery performed 
in a VA medical facility in June 1996, have been met.  
38 U.S.C.A. §§ 1151, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
3.358 (1998).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Factual Basis

Review of the veteran's claims file reveals that he was 
examined and evaluated for atypical chest pain at the 
Richmond VA Medical Center (VAMC) in May 1996.  VA records 
from late May 1996 show that he underwent myocardial imaging, 
with exercise on a treadmill.  After additional testing, the 
veteran was admitted to the Richmond VAMC in June 1996.  
Later that month, he underwent a coronary artery bypass graft 
(CABG) procedure.  It was noted that, during recovery 
following the procedure, the veteran was found to have 
developed quadriparesis.  

Early impressions were reported to include brain stem injury 
(June 1996 X-rays), possible cord compression and spondylitic 
spine or cord ischemia (June 1996 MRI), and degenerative 
changes suggestive of a fracture of the spur of C4 over the 
inferior aspect that might be old but could possibly be new 
(June 1996 radiological report).  The impression on a July 
1996 MRI of the cervical spine was of a congenitally small 
spinal canal with marked spondylosis from C3 to C7, producing 
narrowing of the spinal canal and compression of the cord.  
It was noted that there was some suggestion of cord edema if 
not ischemia, but no evidence of cord hemorrhage. 

A September 1996 discharge summary indicates that the 
veteran, who had a history of hypertension, gout, and insulin 
dependent diabetes, underwent the CABG procedure on June 25, 
1996, for atypical chest pain.  Postoperatively, he was noted 
to have weakness of the upper and lower extremities.  A CAT 
scan of the head was noted to be normal, and a magnetic 
resonance imaging study of the spine reportedly revealed 
spinal stenosis at C3-C5, with degenerative changes at C3-C5.  
He then reportedly underwent C3-C6 laminectomy on July 29, 
1996, and was transferred to the Spinal Cord Injury Service 
in August 1996.  Physical therapy reported some improvement.  
The discharge diagnoses included C7 central cord syndrome and 
status post cervical laminectomy.  

In September 1996, the veteran filed a claim for compensation 
under 38 U.S.C.A. § 1151, asserting that he suffers from 
quadriplegia secondary to the CABG procedure performed at the 
VAMC in Richmond, Virginia, in June 1996.  The veteran 
contends that, during his recovery from that surgery, it was 
determined that he had developed quadriparesis from unknown 
causes.  He stated that a C3-6 laminectomy had to be 
performed in July 1996 to relieve pressure on the spinal 
cord.  He further reported that he was in rehabilitation for 
loss of use of his lower extremities, his left hand and arm, 
his speech, and his bladder and bowel functions.  

A December 1996 discharge summary indicated that the veteran 
was admitted to the Richmond VAMC in November 1996, for heart 
and blood pressure problems as well as for C7 sensory 
incomplete central cord syndrome and laryngitis with total 
esophageal reflux.  Physical examination revealed that the 
veteran had C7 incomplete quadriplegia.  It was noted that 
the veteran was diagnosed with chronic pharyngitis, most  
likely secondary to intubation and perpetual laryngeal 
reflux. 

On VA examination in January 1997, it was noted that the 
veteran had been found to be paralyzed immediately after 
coming out of his open-heart surgery.  The examiner noted 
that the veteran had expressed no particular complaints about 
his neck or limbs prior to going into surgery.  The examiner 
also stated that, after coming out of the surgery, it was 
realized in the recovery room that the veteran was paralyzed.  
It was reported that the veteran did not have significant 
recovery until he underwent cervical laminectomy for what was 
thought to be cervical spondylosis and cord compression.  
Thereafter, the veteran reportedly regained some use of his 
limbs.  The impression was status post cervical laminectomy 
for cervical spondylosis and possible cord compression, and 
it was noted that the veteran had regained about half of his 
pre-surgery level of functioning.  The examiner stated that 
this would be called a manifest quadriparesis and that it was 
perhaps exacerbated by the positioning of the veteran's head 
during the course of his open-heart surgery.  

In May 1997, the RO denied the veteran's claim for 
compensation, finding, in essence, that there was no showing 
that the surgery performed in June 1996 had resulted in the 
quadriparesis and that this disorder was merely coincidental 
with treatment for the heart disorder.

After the September 1997 issuance of an SOC to the veteran, 
he filed a VA Form 9, Appeal to Board of Veterans' Appeals, 
in October 1997.  Therein, he stated that, after he was 
diagnosed with quadriparesis, a cervical examination showed 
multiple problems including degenerative changes, marked 
spondylosis, and a congenitally small spinal canal with 
multi-level foraminal narrowing and stenosis at C4-5.  He 
went on to assert that these problems had never affected him 
prior to the surgery, and that he thought it was more than 
coincidental that he became paralyzed immediately after the 
VA physicians performed the quadruple bypass operation.  He 
repeated his contention that the quadriparesis was the result 
of his surgery, and he noted that this was not among the 
possible consequences discussed with him prior to the 
operation.

On a February 1998 VA Form 646, Statement of Accredited 
Representation in Appealed Case, the veteran's representative 
noted that the veteran had no problems with the cervical 
spine prior to the open-heart surgery, and he reiterated that 
a VA physician had indicated that perhaps the quadriparesis 
was exacerbated by the head positioning during the course of 
the open-heart surgery.  The representative further asserted 
that, while the veteran was under anesthesia, and during the 
endotracheal tube placement or its removal, the VA staff 
overflexed the veteran's neck, causing damage that could have 
taken place without the knowledge of the attending 
physicians.  

After this case was certified to the Board and transferred to 
Washington, DC, the veteran's representative, the Paralyzed 
Veterans of America, submitted an Informal Brief of Appellant 
in Appealed Case.  Also submitted to the Board, through the 
representative, was additional evidence in the form of a 
consultative memorandum from a physician, a Neuroradiologist 
and Board Certified Radiologist, Craig N. Bash, MD, of the 
Uniform Services University of Health Sciences, dated in June 
1998.

In his memorandum, Dr. Bash noted that the veteran had 
developed central cord syndrome (CCS) subsequent to open-
heart surgery in June 1996.  Having reviewed and summarized 
the medical findings and impressions found during 
examinations performed after the veteran developed the 
neurological deficits, Dr. Bash pointed out that an article 
found in the Journal of Spinal Cord Medicine (1997, Vol. 20, 
at 230-232), entitled  A Case of Central Cord Syndrome Caused 
by Intubation, was "right on point" regarding the veteran's 
problem.  Dr. Bash reported that, following review of the 
veteran's claims folder, it was his opinion that the veteran 
had developed additional disability in the form of CCS 
following his surgery, and that it is more likely than not 
that this was an unanticipated complication caused by 
intubation during the procedure.  In conclusion, Dr. Bash 
stated that the medical record indicated that the veteran's 
quadriparesis resulted from operative neck manipulation 
during his anesthesia, consistent with a spinal cord syndrome 
being caused by intubation, as cited in the Journal of Spinal 
Cord Medicine.

Neither the consultative physician nor the veteran's 
representative has provided a copy of the aforementioned 
medical journal article, relied upon by Dr. Bash, to the 
Board.  We have, however, independently reviewed the article.

II. Analysis

The statutory criteria applicable to this case appear at 38 
U.S.C.A. § 1151 (West 1991), which provides that, when a 
veteran suffers injury or aggravation of an injury as a 
result of VA hospitalization or medical or surgical 
treatment, not the result of the veteran's own willful 
misconduct or failure to follow instructions, and the injury 
or aggravation results in additional disability or death, 
then compensation, including disability, death, or dependency 
and indemnity compensation, shall be awarded in the same 
manner as if the additional disability or death were service-
connected.  See 38 C.F.R. §§ 3.358(a), 3.800(a) (1998).

The regulations provide, in pertinent part, that, in 
determining whether additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury on which the claim for compensation is based is 
compared with the physical condition subsequent thereto.  
With regard to medical or surgical treatment, the veteran's 
physical condition prior to the disease or injury is the 
condition which the medical or surgical treatment was 
intended to alleviate.  38 C.F.R. § 3.358(b)(1).  
Compensation is not payable if additional disability or death 
is a result of the continuance or natural progress of the 
injury or disease for which the veteran was hospitalized 
and/or treated.  38 C.F.R. § 3.358(b)(2).

Further, the additional disability or death must actually 
result from VA hospitalization or medical or surgical 
treatment and not be merely coincidental therewith.  In the 
absence of evidence satisfying this causation requirement, 
the mere fact that aggravation occurred will not suffice to 
make the additional disability or death compensable.  
38 C.F.R. § 3.358(c)(1), (2).

In addition, compensation is not payable for the necessary 
consequences of medical or surgical treatment properly 
administered with the express or implied consent of the 
veteran or, in appropriate cases, the veteran's 
representative.  "Necessary consequences" are those which 
are certain or intended to result from the VA hospitalization 
or medical or surgical treatment.  Consequences otherwise 
certain or intended to result from a treatment will not be 
considered uncertain or unintended solely because it had not 
been determined, at the time consent was given, whether that 
treatment would in fact be administered.  38 C.F.R. 
§ 3.358(c)(3).

Finally, if the evidence establishes that the proximate cause 
of the injury suffered was the veteran's willful misconduct 
or failure to follow instructions, the additional disability 
or death will not be compensable, except in the case of a 
veteran who is incompetent.  38 C.F.R. § 3.358(c)(4).

So as to avoid possible misunderstanding as to the governing 
law, the Board notes that earlier interpretations of the 
statute and regulations required evidence of negligence on 
the part of VA, or the occurrence of an accident or an 
otherwise unforeseen event, to establish entitlement to 
38 U.S.C.A. § 1151 benefits.  See, e.g., 38 C.F.R. 
§ 3.358(c)(3) (1994).  Those provisions were invalidated by 
the United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (CAVC) in the case of Gardner v. Derwinski, 
1 Vet.App. 584 (1991).  That decision was affirmed by both 
the United States Court of Appeals for the Federal Circuit, 
in Gardner v. Brown, 5 F.3d 1456 (Fed. Cir. 1993), and the 
United States Supreme Court, in Brown v. Gardner, 513 U.S. 
115 (1994).

In March 1995, the Secretary published an interim rule 
amending 38 C.F.R. § 3.358 to conform to the Supreme Court 
decision.  The amendment was made effective November 25, 
1991, the date the initial Gardner decision was issued by the 
Court of Veterans Appeals.  60 Fed. Reg. 14,222 (March 16, 
1995).  The interim rule was later adopted as a final rule, 
61 Fed. Reg. 25,787 (May 23, 1996), and codified at 38 C.F.R. 
§ 3.358(c) (1998).

Subsequently, Congress amended 38 U.S.C.A. § 1151, effective 
for claims filed on or after October 1, 1997, to preclude 
benefits in the absence of evidence of VA negligence or an 
unforeseen event.  Pub. L. No. 104-204, § 422(a), 110 Stat. 
2926 (1996); see also VAOPGCPREC 40-97 (Dec. 31, 1997).

Since the claim herein was filed before October 1997, it must 
be adjudicated in accord with the earlier version of 
38 U.S.C.A. § 1151 and the May 23, 1996, final regulation.  
Thus, neither evidence of an unforeseen event nor evidence of 
VA negligence would be required in order for this claim to be 
granted.

However, a claimant seeking benefits under any law 
administered by the Secretary of Veterans Affairs has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  If the claim is well grounded, the Secretary is 
obligated to assist a claimant in developing evidence 
pertaining to the claim.  38 U.S.C.A. § 5107(a).  If the 
claim is not well grounded, there is no duty to assist.  Epps 
v. Brown, 9 Vet.App. 341 (1996), aff'd sub nom. Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied sub nom. 
Epps v. West, 118 S. Ct. 2348 (1998); Murphy v. Derwinski, 1 
Vet.App. 78 (1990).  See Morton v. West, 12 Vet.App. 477, 480 
(1999) (noting that the Federal Circuit, in Epps v. Gober, 
supra, "rejected the appellant's argument that the 
Secretary's duty to assist is not conditional upon the 
submission of a well-grounded claim").

In addition, the Court has ruled that a claimant under the 
provisions of 38 U.S.C.A. § 1151 must submit sufficient 
evidence to make a claim well grounded.  Ross v. Derwinski, 3 
Vet.App. 141, 144 (1992);  Boeck v. Brown, 6 Vet.App. 14, 17 
(1993).  Thus, the threshold question for any claim, 
including one filed under the provisions of 38 U.S.C.A. 
§ 1151, is whether the claimant has presented a well grounded 
claim.  See Elkins v. West, 12 Vet.App. 209, 213 (1999) (en 
banc), citing Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd 
per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table), and Epps, 
supra.

A well grounded claim is one which is meritorious on its own 
or capable of substantiation.  Such a claim need not be 
conclusive, but only plausible, to satisfy the initial burden 
of 38 U.S.C.A. § 5107(a).  Murphy, supra.  To present a well-
grounded claim, the claimant must provide evidence; mere 
allegation is insufficient. Tirpak v. Derwinski, 2 Vet.App. 
609 (1992).  The evidence the claimant must provide must be 
sufficient to justify a belief by a fair and impartial 
individual that the claim is plausible.  Lathan v. Brown, 7 
Vet.App. 359 (1995).  Where the determinative issue is 
factual in nature, competent lay evidence may suffice. 
Gregory v. Brown, 8 Vet.App. 563 (1996).  Where the 
determinative issue involves medical etiology or diagnosis, 
medical evidence is required.  Lathan, supra.

The Court of Appeals for Veterans Claims has recently held 
that the requirements for a well-grounded claim under section 
1151 are, paralleling those generally set forth for 
establishing other service-connection claims, as follows:  
(1) medical evidence of a current disability; (2) medical 
evidence, or in certain circumstances lay evidence, of 
incurrence or aggravation of a disease or injury as the 
result of hospitalization, medical or surgical treatment, or 
the pursuit of a course of vocational rehabilitation under 
chapter 31 of title 38, United States Code; and 
(3) medical evidence of a nexus (i.e., a link or a 
connection) between that asserted injury or disease and the 
current disability.  In addition, the Court has determined 
that an appellant's claim would also generally be well 
grounded, with respect to the continuity-of-symptomatology 
analysis under 38 C.F.R. § 3.303(b), if he or she submitted 
evidence of each of the following:  (a) evidence that a 
condition was "noted" during his/her VA hospitalization or 
treatment; (b) evidence showing continuity of symptomatology 
following such hospitalization or treatment; and
(c) medical or, in certain circumstances, lay evidence of a 
nexus between the present disability and the post-
hospitalization/treatment symptomatology.  See Jones v. West, 
12 Vet.App. 460, 464 (1999).  Therefore, a claim for benefits 
under the provisions of 38 U.S.C.A. § 1151 must be supported 
by medical evidence of additional disability that resulted 
from VA hospitalization or medical or surgical treatment.  

In this case, the veteran has submitted medical evidence from 
Dr. Bash, a qualified specialist, indicating that the 
veteran's current partial quadriparesis "more likely than 
not" resulted from operative neck manipulations during the 
administration of anesthesia at a VAMC during CABG surgery.  
The evidence on file also includes several documents from VA 
medical personnel, including the report of an examination 
conducted for VA purposes in January 1997, which reflect that 
the veteran's quadriparesis could perhaps have been 
exacerbated by his head positioning during the course of his 
open heart surgery.  Since there is medical evidence of the 
claimed disability as well as medical evidence of indicating 
that that disorder was, at least due to or in part, a result 
of his VA treatment, the veteran has submitted a well-
grounded claim.  

Upon further review as to the merits of the claim, we note 
that the medical evidence of record is not unanimous or 
unequivocal as to whether the veteran suffers from 
quadriparesis related to events surrounding his open-heart 
surgery.  As noted above, the impression on a June 1996 
radiological report indicated that the problem could have 
been due to degenerative changes suggestive of a fracture 
that may have been old.  The Board is also aware that the 
impression on a July 1996 MRI of the cervical spine was of a 
congenitally small spinal canal with marked spondylosis from 
C3 to C7, producing narrowing of the spinal canal and 
compression of the cord.  

Moreover, we observe that there is no indication in the 
record that any medical care provided to the veteran was 
other than appropriate, or that VA medical personnel should 
have been aware of pre-existing abnormality which placed the 
veteran at added risk during the endotracheal intubation 
procedure.  Nevertheless, as discussed above, under the law 
applicable to this appeal, no assessmant of fault need be 
made. 

When, after considering all the evidence, a reasonable doubt 
arises regarding a determinative issue, the benefit of the 
doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  Having reviewed the evidence in this 
case, the Board concludes that the unique facts presented in 
the record warrant the application of the reasonable doubt 
doctrine.

Realizing that there is a possibility that the veteran's 
partial quadriparesis could be related to an old fracture, 
and considering the fact that his congenitally small spinal 
canal may have contributed to the disorder, the Board, for 
the reasons stated below, finds that the weight of the 
evidence is in approximate balance in favor of, and opposed 
to, the veteran's claim.  We note that, while the X-rays 
revealed evidence of a fracture that might have been old, 
those same reports also indicated that the possibility of a 
new fracture could not be ruled out.  We also place 
significant weight on the VA physician's finding that the 
veteran's quadriparesis was "perhaps" exacerbated by his 
head positioning during the course of the open-heart surgery.

Most compelling, however, is the report from neuroradiologist 
Craig N. Bash.  In his report, Dr. Bash indicated he had 
reviewed and analyzed all of the medical findings on file 
regarding the veteran's quadriparesis.  In addition, he cited 
to a pertinent article in the Journal of Spinal Cord 
Medicine, indicating that research has shown a likelihood 
that CSS can arise from inadvertent hyperextension during 
endotracheal intubation of a patient.  Dr. Bash's medical 
opinion, that the veteran's partial quadriparesis likely 
resulted from operative manipulations of his neck during the 
course of his CABG surgery, augments the opinion of the VA 
physician that such an etiological sequence was possible.

We recognize that the RO did not have the benefit of Dr. 
Bash's memorandum when it adjudicated this claim.  In 
addition, we appreciate the assistance of the PVA in 
obtaining the opinion, which was of significant value in our 
decision.

Accordingly, granting the veteran the benefit of the doubt, 
the Board concludes that the partial quadriparesis which he 
developed in the Richmond VAMC following his June 1996 CABG 
surgery was a consequence of his hospitalization and 
treatment at that time, and that any current residuals 
thereof may be compensated as additional disability under the 
provisions of 38 C.F.R. § 1151.  In implementing this 
decision, the RO will determine the current extent of the 
residual disability for which section 1151 benefits are 
hereby allowed.  


ORDER

Entitlement to benefits under the provisions of 38 U.S.C.A. § 
1151, for residuals of partial quadriparesis incurred during 
the course of coronary artery bypass graft surgery performed 
in a VA medical facility in June 1996, is granted.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



 

